Citation Nr: 0943831	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  05-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Veteran testified at a hearing in support of his claim in 
September 2009, before the undersigned Veterans Law Judge.  
At the hearing, he submitted additional medical evidence and 
waived his right to have it initially considered by the 
Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  The Veteran also withdrew his claim for 
entitlement to service connection for posttraumatic stress 
disorder by submitting a written statement to that extent at 
his hearing.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. §§ 20.202, 20.204(b).  Therefore, that issue is not 
before the Board.   

The Veteran has one service-connected disability, evaluated 
as 30 percent disabling.  It appears that he is attempting to 
argue that this disability has increased in severity.  
However, the issue of an increased evaluation for his 
service-connected lung condition is not before the Board at 
this time.  

At his September 2009 Travel Board hearing, the Veteran 
raised the issue of entitlement to service connection for a 
bilateral hip disability based on the theory that it was 
aggravated by his service-connected lung condition. This 
issue is REFERRED to the AOJ for consideration.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination for his 
TDIU claim.  Additional information is required to determine 
the degree of industrial impairment resulting from the 
Veteran's service-connected lung condition.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994).  The evidence of record does 
not clearly indicate whether the Veteran is unemployable as 
the result of either his service-connected lung condition or 
other, non-service connected disabilities.  

The Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran can perform work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).  The Board may not offer its own opinion 
regarding whether the Veteran can perform work based on her 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate."  Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations 
omitted).  A VA examination is therefore required to address 
this issue.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Further 
development is required because the Veteran has not received 
any notice under the VCAA that specifically addresses his 
TDIU claim.  The notice letter sent to him in September 2003 
is insufficient because it does not provide information 
specifically pertaining to his TDIU claim.  It addressed his 
claim under 38 U. S. C. A. § 1151, his claim for a temporary 
total evaluation, and his claim for a permanent and total 
disability evaluation, but did not provide any information 
regarding TDIU.  It is clear from the Veteran's testimony at 
his September 2009 Travel Board hearing that he thought he 
was appealing a claim for an increased evaluation for his 
service-connected lung condition, as opposed to a claim for 
TDIU, meaning that his lung-condition prevented him from 
maintaining gainful employment.  Proceeding with adjudication 
would prejudice the Veteran.  

Thus, the AMC must send him a VCAA notice letter that defines 
a TDIU claim, and notifies him of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice must also specify 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  In addition, this notice should also comply with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), in terms of 
apprising him of the disability rating and effective date 
elements of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should provide the Veteran 
with a notice letter regarding his TDIU 
claim that complies with the notification 
requirements of the VCAA.  The letter 
should specifically advise the Veteran of 
the information and evidence needed to 
substantiate his claim.  It must also 
comply with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) by apprising him of the 
disability rating and effective date 
elements of his TDIU claim.

2.  The AOJ should schedule the Veteran 
for a VA medical examination to determine 
the effect of his sole service-connected 
disability (a lung condition) on his 
employability.  Based on examination 
findings and other evidence contained in 
the claims folder, the examiner must 
offer an opinion as to whether it is as 
least as likely as not that the Veteran 
is unable to obtain or maintain 
substantially gainful employment solely 
as the result of his service-connected 
disability.  

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether the Veteran is unable to secure 
gainful employment in light of his 
service-connected disability (standing 
alone).  The examiner must set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  

Furthermore, if the examiner cannot 
provide an etiology opinion without 
resorting to speculation, the examiner 
must so state, and provide a rationale 
for why he or she cannot opine without 
speculating.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The AOJ should advise the Veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

3.  Then readjudicate the claim in light 
of any additional evidence.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



